Title: Elizabeth Trist to Thomas Jefferson, 22 March 1809
From: Trist, Elizabeth House
To: Jefferson, Thomas


          My Dear Sir   Farmington 22d March 1809
          In the number of gratulations on your return to private life I present mine with assurences that no one, is more sincerely gratified at the honorable termination of your Political career than I am, or derives greater happiness from the additional lustre reflected on your character, which has even impressd your enemies with sentiments of respect and admiration
          May Heaven spare you long to your family and friends with health to enjoy life and the pleasing reflection of conscious rectitude and the approbation of the friends of your country
          I received a letter from Wm Brown dated 29th Jany mentions that he shall send by the next weeks mail $500 for Harriot and my self which for better security he shall take the liberty of enclosing under cover to you as there is no certainty in the Mail particularly at this season I have my anxiety least it never comes to hand. I expected also a small parcel from Philad which I requested to be commited to the care of Jefferson if he did not return soon him Self to solicit the favor of him to forward to you to bring on, have you any recollection of receiving any thing directed to me you must have had little leisure to attend to any thing of the kind and I ought to have adverted to that circumstance when I made the request Please to present me affectionatly to Mrs Randolph I hope to have the pleasure of seeing all my beloved friends at Mounticello as soon as the roads get better I have been Stationary since the 16th of October and tho we have had a most unpleasant Winter I have been very tranquil and comfortable thanks to the kindness and hospitallity of Mr and Mrs Divers
          I am Dear Sir with every sentiment of respect and regard your very sincere friend E. Trist
        